Citation Nr: 1339459	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 2008, for the grant of service connection for major depressive disorder.

2.  Whether an October 5, 1990 RO rating decision, which denied service connection for a nervous condition, should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1986 to February 1990.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Roanoke RO which granted service connection for major depressive disorder effective March 28, 2008.  The Veteran filed a Notice of Disagreement (NOD) in November 2010, appealing the effective date assigned.  A Statement of the Case (SOC) was furnished to the Veteran in November 2011, and the Veteran subsequently perfected a timely appeal of the earlier effective date issue.

In November 2012, the Veteran was afforded her requested Board Central Office Hearing in Washington, DC, before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript has been associated with the Veteran's Virtual VA paperless claims file.

The RO certified this appeal to the Board in May 2012.  Subsequently, the Veteran submitted additional medical evidence and waived her right to have the RO initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with her paper claims file. 

As addressed below, the CUE issue has been listed on the title page for procedural purposes only.

The issue of entitlement to an increased disability rating for major depressive disorder, currently rated as 30 percent disabling, has been raised by the record at the Veteran's November 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The basis for this remand may be briefly summarized.  The Veteran seeks to establish an effective date of February 1990 (the date of her discharge from active service) for her award of service connection for major depressive disorder primarily based upon an argument that the RO committed CUE in an October 5, 1990 rating decision which denied service connection for a nervous condition.  

The RO acknowledges that a CUE claim has been raised, but has held such a claim had been finally decided in a January 16, 2009 RO rating decision which was not appealed within one year from the date of notice.  38 C.F.R. § 20.302 (a claimant or his/her representative must file an NOD with an agency determination within one year from the date of notice of the adverse determination).

There is no dispute that the Veteran was notified of the January 16, 2009 RO rating decision by letter issued on January 20, 2009, and also no dispute that a notice was not sent to her properly designated representative.  It has been argued that the RO's failure to provide the representative a copy of the January 16, 2009 RO rating precluded finality of the claim.  The RO has concluded that, while unfortunate, the failure to provide the Veteran's representative a notice letter has no legal effect.

VA's regulations contain a section within Part 19 entitled Subpart B - Appeals Processing by Agency of Original Jurisdiction.  The provisions of 38 C.F.R. § 19.25, which pertain to Notification by agency or original jurisdiction of right to appeal, specifically states as follows:

The claimant and his or her representative, if any, will be informed of appellate rights provided by 38 U.S.C. chapters 71 and 72, including the right to a personal hearing and the right to representation.  The agency of original jurisdiction will provide this information in each notification of a determination of entitlement or nonentitlement to Department of Veterans Affairs benefits.

(emphasis added).

The provisions of 38 C.F.R. § 19.25 were adopted in 1992 to include notification of appellate rights pursuant to section 301 of Public Law 100-687 (the "Veterans' Judicial Review Act").  See 54 Fed. Reg. 34334-01 (Aug. 18, 1989); 57 Fed. Reg. 4088-01 (Feb. 3, 1992).  

The term "will" is an auxiliary verb commonly having the mandatory sense of "shall" or "must."  Black's Law Dictionary with Pronunciations, 6th Ed. 1598 (1990).  Thus, the language of 38 C.F.R. § 19.25 creates a right for the Veteran to have her representative be notified of an adverse decision - who, by VA regulations, has been provided the authority to initiate an appeal on her behalf.  See 38 C.F.R. § 20.301.  The failure to provide proper notice of the January 2009 rating decision precludes finality of the claim.

Here, upon becoming aware of the adverse RO rating decision in January 2009, the Veteran's representative immediately expressed disagreement.  Thus, the Board finds that the Veteran and her representative have timely filed an NOD on the issue of whether an October 5, 1990 RO rating decision, which denied service connection for a nervous condition, should be revised or reversed on the basis of CUE.  38 C.F.R. § 20.302.  The Veteran and her representative should now be furnished a Statement of the Case (SOC) to perfect an appeal to the Board, if they so desire.  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant an SOC, which is an issue requiring remand rather than referral to the RO).

At this time, the Board defers consideration of the earlier effective date of award claim as this issue is inextricably intertwined with the CUE claim being remanded - meaning that a favorable CUE claim under 38 U.S.C.A. § 5109A may moot out the claim for an earlier effective date under 38 U.S.C.A. § 5110.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Furnish the Veteran and her representative an SOC on the issue of whether an October 5, 1990 RO rating decision, which denied service connection for a nervous condition, should be revised or reversed on the basis of CUE.  The Veteran and her representative should be informed of her appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

